Citation Nr: 0901449	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-41 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as a result of exposure to herbicides 
(Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
Type II diabetes mellitus, including as a result of exposure 
to herbicides.  

In its January 2005 rating decision, the RO also denied 
service connection for a fungus and for cancer.  However, the 
veteran perfected an appeal only of the issue of Type II 
diabetes mellitus by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
the issues regarding a fungus and cancer are not before the 
Board.


FINDINGS OF FACT

1.  There is no objective evidence showing the veteran had 
exposure to herbicides, including Agent Orange, during his 
military service in Korea from May 1969 to June 1971.

2.  The veteran's Type II diabetes mellitus did not originate 
in service, and is not otherwise causally related to his 
military service, including alleged exposure to herbicides.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in August 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA Dingess 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice, including Dingess notice, was provided in April 2006 
after issuance of the initial unfavorable AOJ decision in 
January 2005.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice required under Dingess in April 2006, it did not 
readjudicate the claim by way of a subsequent SSOC.  Thus, in 
essence, based on the above case law, the timing defect in 
VCAA notice was not rectified.  Regardless, the Court 
recently held that the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the veteran did not submit any additional 
pertinent evidence in response to the April 2006 VCAA notice 
letter.  Therefore, the absence of a subsequent SSOC after 
the April 2006 notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.    

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and the veteran has submitted pertinent 
private treatment records.  Additionally, the veteran and his 
representative have submitted several statements and 
supporting documents regarding the veteran's exposure to 
herbicides during his military service in Korea.  Therefore, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including Type II diabetes mellitus).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.  

If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.  

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In the case at hand, the veteran contends that his Type II 
diabetes mellitus is the result of herbicide exposure, 
including Agent Orange, during his service in Korea near the 
Korean Demilitarized Zone (DMZ).  See the veteran's 
statements dated in August 2004 and February 2005; and VA 
Form 9 dated in December 2005.

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, private treatment records from Dr. M.P., 
indicate that the veteran was diagnosed with, and treated 
for, Type II diabetes mellitus in October 2003.  See Dr. 
M.P.'s medical treatment records dated from October 2003 to 
November 2003.  Therefore, the evidence clearly shows current 
Type II diabetes mellitus.  Consequently, the determinative 
issue is whether this disorder is somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to 
herbicide or Agent Orange exposure, the veteran's SPRs 
confirm he served in Korea for the period of May 1969 to June 
1971.  He was assigned to the 502nd Military Intelligence 
Battalion, Company C.  Although the veteran asserts that he 
made trips to outposts on the DMZ during his service in 
Korea, his SPRs do not reflect this.  Therefore, under DOD 
guidelines, although the veteran was stationed in Korea for 
the period of May 1969 to July 1969, is a part of the time 
period outlined by the DOD above, he did not serve in one of 
the units identified by DOD as having been stationed in areas 
along the DMZ at the time herbicides were used, thus 
providing evidence against his claim.    

Thus, in the absence of evidence that the veteran served in 
one of the units in Korea as outlined by the DOD, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, particularly Agent Orange, is not for application 
in this case.  This does not, however, preclude the veteran 
from establishing his entitlement to service connection for 
the claimed condition with proof of actual direct causation, 
or on a presumptive basis for Type II diabetes mellitus seen 
within one year of separation from service.  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this respect, STRs are negative for any complaint, 
treatment, or diagnosis of, Type II diabetes mellitus during 
service, including due to exposure to herbicides.  Post-
service, the first evidence of Type II diabetes mellitus was 
in October 2003, over 30 years after the veteran's discharge 
from service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of Type II diabetes mellitus or other 
chronic disease within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for Type II diabetes mellitus is not for 
application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  
Additionally, there also is no basis to award service 
connection for this disorder based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

Further, the Board finds that no medical evidence of a nexus 
between the veteran's current diabetes mellitus disorder and 
his military service from November 1968 to June 1971, 
including exposure to herbicides at that time.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000). 

The Board emphasizes that although the veteran is competent 
to report experiencing symptoms of Type II diabetes mellitus, 
neither he nor his representative, without evidence showing 
that either has medical training or expertise, is competent 
to render an opinion as to the medical etiology of the Type 
II diabetes mellitus.  Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; Layno, 6 
Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for Type II diabetes mellitus on either a direct or 
presumptive basis.  Thus, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for Type II diabetes mellitus, including 
as a result of exposure to herbicides (Agent Orange), is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


